              Case 4:19-cr-00643-JST Document 74 Filed 10/23/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LEAH PAISNER (NJBN 175362015)
   Special Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Leah.Paisner@usdoj.gov
 8

 9 Attorneys for United States of America
10                                   UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13 UNITED STATES OF AMERICA,                )           NO. CR 19-00643 JST
                                            )
14         Plaintiff,                       )           STIPULATION AND [PROPOSED] ORDER TO
                                            )           VACATE SUPERVISED RELEASE VIOLATION
15      v.                                  )           HEARING DATE
                                            )
16   ROSS ANTHONY FARCA,                    )
                                            )
17         Defendant.                       )
                                            )
18   _______________________________________)

19

20          The above-entitled matter is currently scheduled for a hearing on October 30, 2020, at 9:30 a.m.,

21 for an appearance on a Form 12 Petition alleging that the defendant violated the terms of his supervised

22 release. On October 15, 2020, the defendant was taken into custody by the Concord Police Department

23 following the October 8, 2020 probation search of his residence. He was then charged in a second

24 amended complaint, filed by the Contra Costa District Attorney’s Office, with intimidating a

25 witness/victim, threatening a public officer, and several hate crimes enhancements. On October 20,

26 2020, the defendant was held to answer on the amended charges and enhancements. At the end of the

27 hearing, his state bail was ordered revoked and forfeited upon a finding that he posed a continued danger

28
     STIPULATION AND [PROPOSED] ORDER
     CR 19-00643 JST                  1
               Case 4:19-cr-00643-JST Document 74 Filed 10/23/20 Page 2 of 2




1 to the community. The defendant’s next state court hearings are set for November 2, 2020 for

2 preliminary hearing and November 10, 2020 for arraignment on the amended charges. Accordingly, the

3 parties respectfully request that the Court vacate the upcoming hearing date.

4 IT IS SO STIPULATED.

5
     DATED: October 23, 2020                              DAVID L. ANDERSON
6                                                         United States Attorney
7
                                                                    /s/
8                                                         LEAH PAISNER
                                                          Special Assistant United States Attorney
9
10
     DATED: October 23, 2020                                        /s/
11                                                        KENNETH WINE
                                                          Counsel for Ross Anthony Farca
12

13

14                                           [PROPOSED] ORDER
            Based on the reasons provided in the stipulation of the parties above and for good cause, the
15
     supervised release violation hearing scheduled for October 30, at 9:30 a.m., is vacated.
16

17
     IT IS SO ORDERED.
18

19
     DATED:
20
                                                          HONORABLE JON S. TIGAR
21                                                        United States District Judge

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER
     CR 19-00643 JST                  2
